204 P.3d 116 (2009)
226 Or. App. 462
STATE of Oregon, Plaintiff-Respondent,
v.
John Dwight WESTBROOK, Defendant-Appellant.
2004-23125; 2004-23277; 2005-05744; 2004-23624; 2005-05745; 2005-07054; A128352; (Control) A128353; A128354; A129155; A129156 A129157.
Court of Appeals of Oregon.
On Respondent's Petition for Reconsideration January 28, 2009.
Decided March 11, 2009.
Jonathan H. Fussner, Attorney-In-Charge, Criminal Appeals, for petition.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and RIGGS, Senior Judge.
PER CURIAM.
The state petitions for reconsideration, arguing that, in light of Oregon v. Ice, ___ U.S. ___, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009), we should vacate our prior opinion in State v. Westbrook, 221 Or.App. 433, 190 P.3d 437, vac'd and rem'd on recons., 224 Or.App. 493, 199 P.3d 343 (2008). We agree that Oregon v. Ice is dispositive and that, consequently, the trial court did not err in imposing consecutive sentences. Accordingly, we vacate both of our former opinions, each of which was predicated on the premise that State v. Ice, 343 Or. 248, 170 P.3d 1049 (2007), was controlling.
Reconsideration allowed; former opinions vacated; affirmed.